DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application claims domestic priority to PRO 63/061,950 filed on 08/06/2020.

Information Disclosure Statement
	The information disclosure statements (IDS) dated 08/06/2021 and 08/23/2022 both comply with provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The examiner has proceeded in examination as if claim 9 is cancelled. As such, claims 1-8 and 10-15 are understood to be presented and are subject to substantive examination


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cinquetti et al. (WO 2018/156545 A1) in view of Camille (WO 2014/056824 A2).
Cinquietti teaches an oral care composition containing precipitated calcium carbonate (Cinquetti at claim 1), benzyl alcohol (Cinquetti at claim 1), caprylyl glycol (Cinquetti at claim 1), humectants (Cinquetti at claim 10), surfactants (Cinquetti at claim 11), and flavors (Cinquetti at claim 12). 
Cinquetti differs from instant claim 1 insofar as it does not teach the use of pentylene glycol. The teachings of Camille cure this deficit.
Camille teaches a dentifrice (Camille at claim 12) comprising precipitated calcium carbonate (Camille at page 19 paragraph 1), surfactants (Camille at claim 13), humectants (Camille at page 14 lines12-19), pentylene glycol (Camille at page 14 lines 12-19), flavors (Camille at page 14 lines 24-32). 
It would have been prima facie obvious to have combined the pentylene gylcol of Camille with the composition of Conquetti for the predictable result of a dentifrice. Cinquetti teaches humectants (Cinquetti at claim 10). Camille teaches that pentylene glycol is a humectant suitable for oral care. As such, the skilled artisan would have been motivated to have used the pentylene glycol as a humectant in the composition of Cinquetti. Because Cinquetti desires the inclusion of a humectant, the skilled artisan would have been motivated to have used the pentylene glycol of Camille in the composition of Cinquetti to have predictably acted as a humectant with a reasonable expectation of success. See MPEP 2144.07.
Camille teaches pentylene glycol as a humectant for use in a dentifrice. The pentylene glycol of Camille would have acted as a preservative even if the property was not acknowledged by Camille.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144(IV).
Regarding instant claim 2, Cinquetti teaches an oral care composition where the precipitated calcium carbonate is present in an amount of 30-45% by weight of the composition (Cinquetti at claim 3). This range overlaps with the instantly claimed range of 5% to about 75% recited in the instant application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 3-5, Cinquetti teaches an oral care composition comprising precipitated calcium carbonate and benzyl alcohol (Cinquetti at claim 1). Camille teaches a dentifrice containing precipitated calcium carbonate and pentylene glycol. Camille teaches pentylene glycol as a humectant for use in a dentifrice. The pentylene glycol of Camille would have acted as a preservative even if the property was not acknowledged by Camille, because, as the pentylene glycol is the same as the claimed pentylene glycol, it must have the same properties. See MPEP §2112.01.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144(IV).
Regarding instant claim 6, Camille teaches the use of pentylene glycol as a humectant and further teaches that humectants may be used in a range between 10% and 90% by weight of the composition (Camille at page 14 lines 12-22). It would have been obvious to have optimized the amount of pentylene glycol within the composition to control the texture of the resulting dentifrice. See MPEP§2144.05(II)(A).
Regarding instant claim 7, Cinquetti teaches an oral care composition wherein the preservatives are present in an amount of 0.1%-1% of the composition (Cinquetti at claims 4-5 and 7-8). This range overlaps with the instantly claimed range of 0.1% to about 1% recited in the instant application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 8, Cinquetti teaches an oral care composition wherein the preservatives are present in an amount of 0.1%-1% of the composition (Cinquetti at claims 4-5 and 7-8). This range overlaps with the instantly claimed range of 0.1% to about 1% recited in the instant application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 10, Cinquetti teaches an oral care composition wherein a humectant is present in an amount of 10%-30% by weight of the composition (Cinquetti at claim 10).
Regarding instant claim 11, Cinquetti teaches an oral care composition wherein a surfactant is present in an amount of 1.0%-6% by weight of the composition (Cinquetti at claim 11).
Regarding instant claim 12, Cinquetti teaches an oral care composition wherein a flavor is present in an amount of 0.5%-2% by weight of the composition (Cinquetti at claim 12).
Regarding instant claim 13, Cinquetti teaches a method to improve oral health comprising applying an effective amount of the oral care composition to the oral cavity of a subject in need thereof (Cinquetti at claim 13).
Regarding instant claim 14, Cinquetti teaches an oral care composition wherein the composition is a dentifrice (Cinquetti at claim 2).
Regarding instant claim 15, Cinquetti teaches a method of wherein improving oral heath may be selected from one or more of the following,
a. reduce or inhibit formation of dental caries:
b. reduce, repair or inhibit early enamel lesions;
c. reduce or inhibit demineralization and promote remineraiization of the teeth;
d. reduce hypersensitivity of the teeth;
e. reduce or inhibit gingivitis;
f. promote healing of sores or cuts in the mouth;
g. reduce levels of acid producing bacteria;
h. to increase relative levels of arginolytic bacteria;
i. inhibit microbial biofilm formation in the oral cavity;
j . raise and/or maintain plaque pH at levels of at least pH 5.5 following sugar challenge;
k. reduce plaque accumulation;
1. treat, relieve or reduce dry mouth;
m. whiten teeth;
n. enhance systemic health, including cardiovascular health,
o. reduce erosion of the teeth;
p. immunize the teeth against cariogenic bacteria and their effects, q. clean the teeth and oral cavity;
r. reduce inflammation; and
s. increase anti-oxidant levels (Cinquetti at claim 14).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,596,082 B2 in view of Camille (WO 2014/056824 A2). 
‘082 teaches an oral care composition containing precipitated calcium carbonate (‘082 at claim 1), benzyl alcohol (‘082 at claim 1), caprylyl glycol (‘082 at claim 1), humectants (‘082 at claim 10), surfactants (‘082 at claim 11), and flavors (‘082 at claim 12). 
‘082 differs from instant claim 1 insofar as it does not teach the use of pentylene glycol. The teachings of Camille cure this deficit.
Camille teaches a dentifrice (Camille at claim 12) comprising precipitated calcium carbonate (Camille at page 19 paragraph 1), surfactants (Camille at claim 13), humectants (Camille at page 14 lines12-19), pentylene glycol (Camille at page 14 lines 12-19), flavors (Camille at page 14 lines 24-32). 
It would have been prima facie obvious to have combined the pentylene gylcol of Camille with the composition of ‘082 for the predictable result of a dentifrice. ‘082 teaches humectants (‘082 at claim 10). As such, the skilled artisan would have been motivated to have used the pentylene glycol as a humectant in the composition of ‘082. This is because Camille teaches that pentylene glycol is a humectant suitable for oral care; as ‘082 desires the inclusion of a humectant, the skilled artisan would have been motivated to have used the pentylene glycol of Camille in the composition of ‘082to have predictably acted as a humectant with a reasonable expectation of success. See MPEP 2144.07.
Camille teaches pentylene glycol as a humectant for use in a dentifrice. The pentylene glycol of Camille would have acted as a preservative even if the property was not acknowledged by Camille.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144(IV).
Regarding instant claim 2, ‘082 teaches an oral care composition where the precipitated calcium carbonate is present in an amount of 30-45% by weight of the composition (‘082 at claim 3). This range overlaps with the instantly claimed range of 5% to about 75% recited in the instant application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 3-5, ‘082 teaches an oral care composition comprising precipitated calcium carbonate and benzyl alcohol (‘082 at claim 1). Camille teaches a dentifrice containing precipitated calcium carbonate and pentylene glycol. Camille teaches pentylene glycol as a humectant for use in a dentifrice. The pentylene glycol of Camille would have acted as a preservative even if the property was not acknowledged by Camille, because if the composition is physically the same it must have the same properties. See MPEP §2112.01.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144(IV).
Regarding instant claim 6, Camille teaches the use of pentylene glycol as a humectant and further teaches that humectants may be used in a range between 10% and 90% by weight of the composition (Camille at page 14 lines 12-22). It would have been obvious to have optimized the amount of pentylene glycol within the composition to control the texture of the resulting dentifrice. See MPEP§2144.05(II)(A).
Regarding instant claim 7, ‘082 teaches an oral care composition wherein the preservatives are present in an amount of 0.1%-1% of the composition (‘082 at claims 4-5 and 7-8). This range overlaps with the instantly claimed range of 0.1% to about 1% recited in the instant application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 8, ‘082 teaches an oral care composition wherein the preservatives are present in an amount of 0.1%-1% of the composition (‘082 at claims 4-5 and 7-8). This range overlaps with the instantly claimed range of 0.1% to about 1% recited in the instant application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 10, ‘082 teaches an oral care composition wherein a humectant is present in an amount of 10%-30% by weight of the composition (‘082 at claim 10).
Regarding instant claim 11, ‘082 teaches an oral care composition wherein a surfactant is present in an amount of 1.0%-6% by weight of the composition (‘082 at claim 11).
Regarding instant claim 12, ‘082 teaches an oral care composition wherein a flavor is present in an amount of 0.5%-2% by weight of the composition (‘082 at claim 12).
Regarding instant claim 13, ‘082 teaches a method to improve oral health comprising applying an effective amount of the oral care composition to the oral cavity of a subject in need thereof (‘082 at claim 13).
Regarding instant claim 14, ‘082 teaches an oral care composition wherein the composition is a dentifrice (‘082 at claim 2).
Regarding instant claim 15, ‘082 teaches a method of wherein improving oral heath may be selected from one or more of the following,
a. reduce or inhibit formation of dental caries:
b. reduce, repair or inhibit early enamel lesions;
c. reduce or inhibit demineralization and promote remineralization of the teeth;
d. reduce hypersensitivity of the teeth;
e. reduce or inhibit gingivitis;
f. promote healing of sores or cuts in the mouth;
g. reduce levels of acid producing bacteria;
h. to increase relative levels of arginolytic bacteria;
i. inhibit microbial biofilm formation in the oral cavity;
j . raise and/or maintain plaque pH at levels of at least pH 5.5 following sugar challenge;
k. reduce plaque accumulation;
1. treat, relieve or reduce dry mouth;
m. whiten teeth;
n. enhance systemic health, including cardiovascular health,
o. reduce erosion of the teeth;
p. immunize the teeth against cariogenic bacteria and their effects, q. clean the teeth and oral cavity;
r. reduce inflammation; and
s. increase anti-oxidant levels (‘082 at claim 14).


Conclusion
	No claims are presently allowable.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 08:30-17:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        

/ISAAC SHOMER/Primary Examiner, Art Unit 1612